UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2013 Commission File Number: 001-31913 NOVAGOLD RESOURCES INC. (Translation of registrant's name into English) Suite 2300 – 200 Granville Street, PO Box 24 Vancouver, BC Canada V6C 1S4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. [ ] Form 20-F [ x ] Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] SUBMITTED HEREWITH Exhibits News Release datedFebruary 12, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NovaGold Resources Inc. (Registrant) Date: February 12, 2013 By: /s/ David A. Ottewell David A. Ottewell Title: Officer
